In a proceeding pursuant to CPLR article 78, inter alia, to review a determination of the respondents, dated April 3, 1986, which, after a hearing, denied the appellants’ application for a building permit, certain variances, and other related relief, the petitioners appeal from a judgment of the Supreme Court, Suffolk County (Mclnerney, J.), dated July 22, 1986, which dismissed the petition.
Ordered that the judgment is affirmed, with costs.
The determination by the respondents that the storage building that the petitioners proposed to erect on the subject property would constitute a second main building on the petitioners’ premises in contravention of Huntington Town Code § 198-70 was neither illegal, arbitrary, nor an abuse of discretion, and must, therefore, be upheld (cf., Matter of Bockis v Kayser, 112 AD2d 222). Bracken, J. P., Niehoff, Kooper and Sullivan, JJ., concur.